PER CURIAM.
Judgment modified so as to direct that the receiver convert the assets of the partnership into money, pay expenses and costs, and then pay to the defendant $1,688.19, and divide the remainder of the fund, if any, equally between the parties hereto; and, if the fund shall be insufficient after applying the whole thereof to pay the whole of said sum of $1,688.19, then that the defendant recover of the plaintiff one-half of such deficiency; and, as modified, the judgment is affirmed, without costs of this appeal to either party. See 46 N. Y. Supp. 23, and 48 N. Y. Supp. 887.